Citation Nr: 0318975	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  97-31 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for right shoulder 
subdeltoid bursitis, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a compensable evaluation for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified active duty service from February 
1952 to February 1956 and from June 1956 to June 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In his September 1997 Substantive Appeal, the veteran 
requested a VA Travel Board hearing.  In a July 1999 
submission, however, he indicated that he instead sought an 
RO hearing, and such a hearing was conducted in September 
1999.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's right shoulder disorder is productive of 
limitation of motion and pain between the side and shoulder 
level.

3.  Recent audiological testing has revealed an average pure 
tone threshold of 39 decibels and speech recognition of 76 
percent in the left ear, and service connection is not 
presently in effect for right ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation, but no greater, 
for right shoulder subdeltoid bursitis have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5019 (2002).

2.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86 
(2002); 38 C.F.R. § 4.85 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him contemporaneous VA examinations 
addressing his claimed disorders.  There is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in an October 2002 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103.   
This issuance, which includes the newly enacted provisions of 
38 C.F.R. § 3.159, also contains a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claims, as well as which portion of that evidence (if any) 
was to be provided by him and which portion the VA would 
attempt to obtain on his behalf.  The specific requirements 
for a grant of the benefits sought on appeal will be 
discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

III.  Right shoulder subdeltoid bursitis

In a September 1960 rating decision, the Dallas RO granted 
service connection for tendonitis of the right shoulder in 
view of the results of an August 1960 VA examination.  A 10 
percent evaluation was assigned, effective from June 1960.  
This evaluation was increased to 20 percent in a June 1979 
rating decision on the basis of painful motion revealed 
during a May 1979 VA examination.  The 20 percent evaluation 
has since remained in effect.    

Bilateral shoulder x-rays from June 1996 revealed 
degenerative arthritic changes of both shoulders, with 
marginal hypertrophic change and irregularity of both glenoid 
fossae.

During his January 1997 VA orthopedic examination, the 
veteran reported continued pain and increasing limitation of 
motion of the left shoulder.  The examination revealed no 
muscular atrophy, but, on gentle palpation of the right 
shoulder, the veteran grimaced with pain.  He would only 
elevate his shoulder to 45 degrees and made "terrible 
grimacing signs."  Also, he would not internally or 
externally rotate his shoulders, and, when the examiner tried 
to passively rotate the shoulders, he would grimace with 
pain.  The examiner reported that the veteran had essentially 
no motion of his shoulders and rendered impressions of 
degenerative arthritis of the right and left shoulders and 
somatization of symptoms.  X-rays from this date were within 
normal limits.

At his June 1999 VA orthopedic examination, the veteran 
complained of continued right shoulder pain.  The examination 
revealed that the veteran "cannot or will not" elevate the 
shoulder more than 90 degrees in either abduction or forward 
elevation.  He could externally rotate to 90 degrees but 
would complain of pain after about 80 degrees.  With internal 
rotation, the veteran started complaining of pain at about 45 
degrees and would not rotate more than 80 degrees.  He 
elevated and abducted to 90 degrees without any evidence of 
pain but stated that he would not go any further because such 
motion was extremely painful.  The examiner diagnosed 
bursitis and arthritic changes of the right shoulder.  X-rays 
revealed sclerotic rimmed lucencies of the humeral head, 
neck, and glenoid, suggesting prior surgery.  

During his September 1999 VA hearing, the veteran reported 
that he could not lift his right shoulder above the shoulder 
level and that he was taking regular pain medications for his 
shoulder pain.

The veteran underwent a further VA orthopedic examination in 
August 2002, during which he reported shoulder pain that was 
so bad that he could hardly even comb his hair.  The 
examination revealed the shoulders to be painful to movement.  
The veteran allowed glenohumeral abduction to 60 degrees and 
external rotation to 45 degrees.  With the arm at the side, 
he could internally rotate enough to just reach the hip 
pocket on the side being treated.  The examiner did not 
discern any weakness when testing muscle strength against 
resistance.  The strength of external rotation appeared to be 
equal on both sides.  In analyzing these results, the 
examiner commented that the veteran "does appear to have a 
definite shoulder problem with some definite limitation of 
movement."  The examiner also noted that the veteran had 
more of a shoulder problem than he did nearly 50 years ago, 
that tendonitis was probably the best current diagnosis, and 
that bursitis and tendonitis were "close to the same thing" 
in this case.  X-rays revealed a large bony projection at the 
inferior aspect of the acromion process extending almost to 
the humeral head, probably causing impingement on the rotator 
cava; a suggestion of a Hill-Sachs deformity at the 
posterolateral aspect of the humeral head; and mild 
degenerative changes at the glenohumeral joint.

The RO has evaluated the veteran's right shoulder disorder 
under 38 C.F.R. § 4.71a, Diagnostic Code 5019.  Under this 
section, bursitis is to be evaluated on the basis of 
limitation of motion of the shoulder.  

As the veteran is right-handed, the Board notes that a 20 
percent evaluation is warranted for limitation of motion of 
the arm at the shoulder level (Diagnostic Code 5201); 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at the shoulder level, or malunion with moderate deformity 
(Diagnostic Code 5202); or nonunion with loose movement, or 
dislocation of, the clavicle or scapula (Diagnostic Code 
5203).

A 30 percent evaluation will be assigned for favorable 
ankylosis of scapulohumeral articulation, with abduction to 
60 degrees and the ability to reach the mouth and head 
(Diagnostic Code 5200); limitation of motion of the arm 
midway between the side and shoulder level (Diagnostic Code 
5201); or recurrent dislocation of the humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements, or malunion with marked deformity 
(Diagnostic Code 5202).

In the present case, the Board first notes that the veteran's 
right shoulder disorder has been shown to be exceptionally 
painful.  During his January 1997 VA examination, his pain 
was so severe that he would only elevate his shoulder to 45 
degrees and otherwise had very little motion of the shoulder.  
Upon his most recent examination, he allowed glenohumeral 
abduction to 60 degrees and external rotation to 45 degrees 
and demonstrated pain upon motion.  

With musculoskeletal disabilities, such symptoms as painful 
motion and functional loss due to pain have a significant 
bearing on an assigned evaluation.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45.  In 
this case, the veteran has shown pain and limitation of 
motion between the side and shoulder level.  It is not 
entirely clear to what degree the veteran's limitation of 
motion is due to his service-connected disability, as opposed 
to somatic symptoms.  The Board, however, will assume for 
purposes of this decision that his current disability is the 
cause of all of his symptoms, in view of 38 U.S.C.A. 
§ 5107(b) (concerning the resolution of doubt in the 
veteran's favor).  The combination of limitation of motion 
and painful motion in this case is approximately equal to the 
limitation of motion midway between the side and shoulder 
level that is contemplated by Diagnostic Code 5201.  
Accordingly, a 30 percent evaluation is warranted.

That having been determined, the Board finds no evidence 
suggesting limitation of motion of the arm to 25 degrees from 
the side, as would warrant a 40 percent evaluation under 
Diagnostic Code 5201.  There is also no evidence of 
intermediate ankylosis of scapulohumeral articulation, 
between favorable and unfavorable (40 percent under 
Diagnostic Code 5200); or fibrous union of the humerus (50 
percent under Diagnostic Code 5202).

Overall, the evidence supports a 30 percent evaluation, but 
not more, for the veteran's service-connected right shoulder 
subdeltoid bursitis.  To that extent, the appeal is granted.
  
IV.  Left ear hearing loss

In a September 1960 rating decision, the Dallas RO granted 
service connection for defective hearing in view of the 
veteran's most recent VA examination, which showed scarring 
of the left ear drum.  A zero percent evaluation was 
assigned, effective from June 1960.  This evaluation has 
since remained in effect.

A VA air conduction audiological test, dated in June 1996, 
revealed the following pure tone thresholds (in decibels):  




HERTZ



500
1000
2000
3000
4000
RIGHT
--
        
15
        
20
15
30
LEFT
--
20
20
40
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

A VA audiological test, dated in January 1997, revealed the 
following pure tone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
--
        
20
        
10
5
15
LEFT
--
30
35
50
40

The average pure tone thresholds were 13 decibels in the 
right ear and 39 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and of 76 percent in the left ear.  The examiner 
diagnosed mixed hearing loss of the left ear, of uncertain 
etiology.

The veteran was afforded a VA audiological examination in 
June 1999 but refused to undergo an audiological test at that 
time.  

During his September 1999 VA hearing, the veteran indicated 
that his hearing loss affected his employment, but he also 
stated that he had not been tested for hearing aids because 
he was told that his hearing was not "that bad." 

A further VA audiological examination was conducted in August 
2002.  This examination revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
20
10
10
30
LEFT
--
20
15
40
30

The average pure tone thresholds were 18 in the right ear and 
26 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in both ears.  

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).  

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a designation 
of "I."  38 C.F.R. § 4.85(f).

The Board observes that certain regulatory changes were 
recently made to the criteria for evaluating audiological 
disabilities, effective as of June 10, 1999.  See 38 C.F.R. 
§ 4.86; 38 C.F.R. §§ 4.85, 4.85a (1998); see also 64 Fed. 
Reg. 25202-25210 (1999).  The United States Court of Appeals 
for Veterans Claims (Court) has held that if the applicable 
laws or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In a subsequent precedent opinion, however, the VA Office of 
General Counsel determined that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board should 
first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is found to be a 
liberalizing provision, as compared to the prior law or 
regulation, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  The Board, however, may apply only 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000 (April 10, 1999).  

The Board observes that the summary information accompanying 
the regulatory changes to the criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment," the 
regulatory changes do not constitute liberalizing provisions.  
The "unusual patterns of hearing impairment" include cases 
where the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, or where the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86.  

In this case, the Board has reviewed the claims file and 
observes that it does not appear that the veteran was ever 
notified of the newly enacted provisions of 38 C.F.R. § 4.86.  
Nevertheless, there is no evidence of record whatsoever 
indicating that the veteran's left ear hearing loss 
disability fits either of the "unusual patterns" described 
in this section.  As this section would therefore not be 
applicable in the present case, the absence of notification 
to the veteran will not prejudice his case, and the Board 
will therefore proceed with a determination on this claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board notes that the most severe hearing loss findings 
during the pendency of this appeal have been an average pure 
tone threshold of 39 decibels and speech recognition of 76 
percent for the left ear.  These results equate to level 
"III" hearing under Table VI of 38 C.F.R. § 4.85; as 
applied to Table VII, and bearing in mind that service 
connection is not in effect for right ear hearing loss, these 
findings result in a zero percent evaluation.

In reaching this determination, the Board has considered the 
veteran's lay testimony as to his progressive hearing loss.  
The Board, however, observes that lay assertions of decreased 
hearing are insufficient to establish entitlement to a higher 
evaluation for bilateral hearing loss because "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The Board notes that the veteran is free to submit 
evidence at a future date in furtherance of the assignment of 
a higher current evaluation, such as recent audiological 
testing reports.  

In the present case, however, the "mechanical application" 
of the applicable diagnostic criteria to the evidence at hand 
clearly establishes a zero percent evaluation, and the 
preponderance of the evidence is therefore against the 
veteran's claim for a compensable evaluation for left ear 
hearing loss.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
38 U.S.C.A. § 5107(b). 

V.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 30 percent evaluation for right shoulder subdeltoid 
bursitis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

The claim of entitlement to a compensable evaluation for left 
ear hearing loss is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

